Case 7:19-cr-00243-VB Document 12 Filed 08/05/19 Page 1 of 1
|
aaa

HOopGES WALSH & BURKE, LLP
ATTORNEYS AT LAW
55 CHURCH STREET, SUITE 211
WIIITE PLAINS, NEW YORK 10601

(914) 385-6000
PAX (914) 385-6060
www.hwb-lawfirm.com

Michael K. Burke, Esq.
Direct E-Mail: mburke@hwb-lawfirm.com

August 5, 2019

VIA ECF

Honorable Vincent L. Briccetti
United States District Court
300 Quarropas Street

White Plains, New York 10601

Re: United States v. Barrett
19 Cr. 243 (VB)

Dear Judge Briccetti:

Please allow this letter to confirm that at the August 1, 2019 Court Conference the
Court granted the defendant’s request to temporarily modify his bail conditions allowing
Mr. Barrett to travel to Kingstree, South Carolina to attend to a death in his family. Mr.
Barrett will be staying with relatives at 120 Greentree Street in Kingstree, South Carolina
and will be returning to the New York area on Thursday, August 8, 2019.

His Pre-Trial Services Officer, Vincent Adams had previously approved this
request.

Thank you for your consideration.

Very truly yours, .
Aabal te eo
CA CAEL, CY
Michael K: Burke
MKB:Im
cc: AUSA Margery Feinzig (VIA ECF)
